--------------------------------------------------------------------------------

Exhibit 10.1
 


ESSEX PORTFOLIO, L.P.

2005 DEFERRED COMPENSATION PLAN


The purpose of the Essex Portfolio, L.P. 2005 Deferred Compensation Plan (the
“Plan”) is to enable Eligible Employees of Essex Portfolio, L.P. (the “Company”)
and its Affiliates to defer the receipt of all or a portion of their current
compensation, including cash bonuses, and to be credited with hypothetical
investment earnings on a tax favored basis on such deferred amounts until
distribution is made due to a Separation from Service (whether by reason of
retirement, death, Disability or some other termination of employment), a Change
in Control or a Fixed Distribution Date selected by the Eligible Employee (as
these terms are hereinafter defined).


The Plan is an “employee pension benefit plan” within the meaning of section
3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  The Plan is intended to be an individual account plan that is
not a money purchase plan, and is intended to qualify for the alternative method
of compliance with the reporting and disclosure requirements of Part 1, and to
be exempt from Parts 2 through 4, of Subtitle B of Title I of ERISA as an
unfunded “top hat” plan designed primarily to provide deferred compensation for
a select group of management or highly compensated employees.  Please refer to
Exhibit C for more information about the Plan and your rights under ERISA.


The Plan is intended to complement the Essex Portfolio, L.P. Deferred
Compensation Plan which was established on January 1, 1999 (the “Prior
Plan”).  Effective on and after December 31, 2004, the Prior Plan was frozen and
no new contributions will be made to it.  However, any deferrals made to the
Prior Plan before January 1, 2005 (as adjusted to reflect hypothetical
investment earnings and losses) will continue to be governed by the terms and
conditions of the Prior Plan in effect as of October 3, 2004.  Any deferrals
made after December 31, 2004 will be deemed to have been made under this Plan
and all such deferrals will be governed by the terms and conditions of the Plan
as it may be amended from time to time.


ARTICLE I


DEFINITIONS


1.01        “Account” means the Participant’s Account, or if applicable,
“Subaccount,” which records the Participant’s interest in the Plan attributable
to Participant Deferrals, any Company Contributions made on behalf of such
Participant and any investment earnings thereon.


1.02        “Administrative Committee” means the Chief Executive Officer, Chief
Financial Officer and the Vice President of Human Resources of the Company
presiding ex officio or their delegates.


1.03        “Affiliate” means (a) a member of a controlled group of corporations
of which the Company is a member of (b) an unincorporated trade or business
which is under common control with the Company as determined in accordance with
Code Section 414(c).  For purposes hereof, a “controlled group of corporations”
means a controlled group of corporations as defined in Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and 1563(e)(3)(c).


1.04        “Beneficiary” means the person or persons, natural or otherwise,
designated by a Participant to receive any benefit payable under the Plan in the
event of the Participant’s death.  To be effective, any such designation and any
alteration or revocation thereof shall be in writing, in such form as the
Administrative Committee may prescribe and shall be filed with the
Administrative Committee prior to the Participant’s death.  If at the time a
death benefit becomes payable no designation of Beneficiary is on file with the
Administrative Committee, or if the designated Beneficiary does not survive the
Participant, the Beneficiary shall be the Participant’s surviving spouse, or in
the event there is no such surviving spouse, the Participant’s estate.


 
1

--------------------------------------------------------------------------------

 


1.05        “Base Salary” means an Eligible Employee’s annual base salary.


1.06        “Board” means the board of directors of the Company.


1.07        “Business Day” means each day that the New York Stock Exchange and
the Company are both open for business.


1.08        “Change in Control” shall be deemed to have occurred upon the first
to occur of any of the following events in accordance with Code Section 409A:


(a)        a “change in ownership of the Company” means the date that any one
person, or more than one person acting as a group (as defined below), acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; provided, that, if any one person or
more than one person acting as a group, is considered to own more than 50% of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the Company (or to cause a
“change in the effective control” (as defined in subsection (b) below)).  An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock for purposes
of this section;


(b)        a “change in effective control of the Company,” means the date that
either: (i) any one person, or more than one person acting as a group (as
defined below), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company; or (ii) a majority of members of the Board are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or


(c)        a “change in the ownership of a substantial portion of the Company’s
assets,” means the date that any one person, or more than one person acting as a
group (as defined below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  Notwithstanding the foregoing, a
Change of Control shall not occur when there is a transfer to an entity that is
controlled by the shareholders of the Company immediately after the transfer, as
provided in this paragraph (c).  A transfer of assets by the Company is not
treated as a change in the ownership of such assets if the assets are
transferred to:


 
(i)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;



 
2

--------------------------------------------------------------------------------

 


 
(ii)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;



 
(iii)
a person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or



 
(iv)
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in paragraph (iii).



Persons will not be considered to be acting as a group solely because they
purchase assets of the same corporation at the same time, or as a result of the
same public offering.  However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar business
transaction with the corporation.  If a person, including an entity shareholder,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of assets, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.


1.09        “Code” means the Internal Revenue Code of 1986, as from time to time
amended and the regulations promulgated thereunder.


1.10        “Company” means Essex Portfolio, L.P., a California limited
partnership, its successors and assigns.


1.11        “Company Contributions” shall mean any discretionary nonelective
contributions that the Chief Executive Officer of the Company may authorize from
time to time.


1.12        “Disability” means disability as defined under Code Section 409A.  A
Participant meeting any one of the following requirements has a Disability:


(a)        the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12-months; or


(b)        the Participant is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12-months, receiving income
replacement benefits for a period of not less than 3-months under an accident
and health plan covering employees of the entity that employs the Participant.


1.13        “Election Date” means December 15 of the Plan Year preceding the
Plan Year in which the Eligible Employee’s election to defer compensation will
take effect.


1.14        “Eligible Employee” means an employee of the Company or an Affiliate
who is designated as eligible to participate in the Plan by the Administrative
Committee as set forth on “Exhibit A”.  Exhibit A may be amended from time to
time to reflect changes in the Eligible Employees designated to participate in
the Plan.  The designation of an employee as an Eligible Employee for a
particular year shall not be binding with respect to any employee’s eligibility
to make deferrals for any subsequent year.


 
3

--------------------------------------------------------------------------------

 


1.15        “Final Distribution Date” means the earlier of the date on which (i)
a Participant experiences a Separation from Service with the Company and all
Affiliates, whether by reason of retirement, Disability, death or some other
termination of employment or (ii) a Change in Control occurs.


1.16        “Fixed Distribution Date” means a date which is selected by the
Participant for the payment of the Participant’s Account in accordance with Code
Section 409A and with the rules and procedures established by the Administrative
Committee.


1.17        “Investment Policy” means the document entitled “Essex Portfolio,
L.P. Investment Policy Statement” attached hereto and designated “Exhibit B,”
and as amended from time to time by the [Administrative Committee] which sets
forth the limitations on a Participant’s authority regarding the investment of
assets held in the brokerage account described in Article IV of the Plan.


1.18        “Key Employee” means a “specified employee” as described under Code
Section 409A.  As of the Effective Date, a Key Employee is an employee of the
Company or an Affiliate who, as of a Determination Date, is any of the
following:


(a)        An officer of the Company or an Affiliated Company (as defined in (d)
below) having Applicable Compensation (as defined in (d) below) that exceeds the
Applicable Compensation Amount (as defined in (d) below) provided that no more
than fifty officers shall be determined to be Key Employees as of any
Determination Date.  Officers shall not include employees who have not yet
completed six months of service, who normally work less than seventeen and a
half hours per week or fewer than six months during any year, or who are under
age 21.


(b)        An employee of the Company or any Affiliated Company who owns more
than five percent of the shares or voting power of the stock of the Company or
any Affiliated Company that employs the employee.


(c)        An employee of the Company or any Affiliated Company, who has
Applicable Compensation from the Company, or any Affiliated Company, as
applicable, of more than US$150,000, and who owns more than one percent of the
shares or voting power of the stock of the Company or any Affiliated Company
that employs the employee.


(d)        Definitions.


 (i)          Applicable Compensation means compensation reportable in Box 1 of
the Internal Revenue Service Form W-2 issued to the employee


 (ii)         Applicable Compensation Amount means the amount set forth in
Section 416(i)(1)(A)(i) of the Code, as adjusted annually in accordance with the
requirements therein.  For the determination of Key Employees with respect to
the 2007 Determination Date (i.e., individuals who shall be treated as Key
Employees for the year commencing April 1, 2008), annual Applicable Compensation
shall be equal to US$145,000.


 (iii)        Affiliated Company means any corporation included with the Company
in a controlled group of corporations as determined under Code Section 414(b),
or a trade or business under common control with the Company as determined under
Code Section 414(c), any organization which is a member of an affiliated service
group as determined under Code Section 414(m), and any other organization
required to be included under Code Section 414(o), but only during the period
such corporation, or trade or business or organization is, as applicable, under
common control with the Company or in a controlled group of corporations with
the Company.


 (iv)        Determination Date means each December 31.  If a Participant is
determined to be a Key Employee on a Determination Date, then such Participant
shall be considered a Key Employee for purposes of the Plan during the period
beginning on the first April 1 following the Determination Date and ending on
the immediately subsequent March 31.


 
4

--------------------------------------------------------------------------------

 


1.19        “Participant” means each Eligible Employee who has elected to
participate in the Plan.


1.20        “Participant Deferral” means the amount of Base Salary, bonus and
other cash compensation deferred by a Participant pursuant to Section 3.01.


1.21        “Plan” means the Essex Portfolio, L.P. 2005 Deferred Compensation
Plan.


1.22        “Prior Plan” means the Essex Portfolio, L.P. Deferred Compensation
Plan as in effect on October 3, 2004.


1.23        “Plan Year” means the calendar year.


1.24        “Separation from Service” means a separation from service from the
Company and each Affiliate that satisfies the requirements of Code Section 409A.


1.25        “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from:


(a)        an illness or accident of the Participant, the Participant’s spouse,
or the Participant’s dependent (as defined in Code Section 152(a));


(b)        loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to the home not otherwise covered by
insurance); or


(c)        other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant as may otherwise be
permitted under Code Section 409A.


Financial hardship shall not constitute an Unforeseeable Emergency under the
Plan to the extent that it is, or may be, relieved by (i) reimbursement or
compensation, by insurance or otherwise, (ii) liquidation of the Participant’s
assets to the extent that the liquidation of such assets would not itself cause
severe financial hardship, or (iii) cessation of deferrals under the Plan.  The
need to send a Participant’s child to college or the desire to purchase a home
shall not be deemed to be an Unforeseeable Emergency.


1.26        “Valuation Date” means each Business Day.


 
5

--------------------------------------------------------------------------------

 


ARTICLE II


PARTICIPATION


An Eligible Employee shall become a Participant by electing, in accordance with
procedures established by the Administrative Committee, to make Participant
Deferrals pursuant to Section 3.01 hereof.


ARTICLE III


DEFERRALS


3.01        Election to Defer Compensation.


(a)        Election Period.  On or before the Election Date for a Plan Year each
Eligible Employee may elect, in accordance with rules and procedures established
by the Administrative Committee, to make Participant Deferrals with respect to
Base Salary, bonus and other cash compensation that will be earned in the
following Plan Year (the “Deferral Election”).  After the last day of the Plan
Year preceding the date the Participant’s Deferral Election is to be effective
or such earlier date established by the Administrative Committee, a
Participant’s Deferral Election for the subsequent Plan Year shall be
irrevocable and unless otherwise permitted under Code Section 409A (e.g., a
cancellation of Deferral Elections due to Disability or an Unforeseeable
Emergency) shall remain in force for the applicable Plan Year.


(b)        Amount of Participant Deferrals.  The amount of Base Salary which an
Eligible Employee may elect to defer for a Plan Year shall be a flat dollar
amount or percentage which shall not exceed 100% of the Eligible Employee’s Base
Salary for such Plan Year (after required withholding for income, FICA and other
payroll-based taxes and elective contributions to employee benefit programs
other than this Plan).  Each Eligible Employee may also elect to defer a flat
dollar amount or percentage which shall not exceed 100% of the Eligible
Employee’s cash bonus or other cash compensation for such Plan Year (after
required withholding for income, FICA and other payroll-based taxes and elective
contributions to employee benefit programs other than this Plan) and shall not
be less than $1,000. Participant Deferrals under the Plan by a Participant shall
reduce the amount of the applicable type of compensation otherwise payable
currently to such Participant.


3.02        Distribution Election.  On or before the Election Date for the first
Plan Year in which an Eligible Employee makes a Deferral Election to the Plan,
the Eligible Employee may elect, in accordance with rules and procedures
established by the Administrative Committee, to receive his or her Account
balance on a Fixed Distribution Date.  In the event a Participant elects a Fixed
Distribution date his or her entire Account balance will be distributed on the
first to occur of such Fixed Distribution Date or the Final Distribution
Date.  The Eligible Employee may also elect, in accordance with rules and
procedures established by the Administrative Committee, to receive his or her
Account balance on the Fixed Distribution Date as a lump sum or in installments;
however,  installments will only be payable if on the date of distribution the
Participant’s Account balance, under this Plan exceeds $150,000.


Each Participant’s distribution election shall apply to his or her entire
Account and shall remain in force unless and until such time as the Participant
elects to modify his or her distribution election in accordance with this
Section 3.02.  In addition, if a Participant continues participation in the Plan
after receiving (or beginning to receive) a distribution from his or her Account
in accordance with Section 5.01, then a new distribution election must be
made.  Notwithstanding the foregoing to the contrary, in the event the
Participant receives or commences receiving distributions from his or her
Account (e.g., as a result of Change in Control or the occurrence of a Fixed
Distribution Date) in a year in which he is still making deferrals to the Plan,
his initial distribution election shall remain in force with respect to any
remaining deferrals made during that Plan Year and a new distribution election
must be made with respect to any Deferral Election made in subsequent Plan
Years.  If a Participant fails to make a specific distribution election at the
Election Date for the first Plan Year (or in the year when a Fixed Distribution
Date occurs), his Account (or his deferrals made beginning after the Plan Year
in which the Fixed Distribution Date occurs) shall be distributed upon his Final
Distribution Date in a cash lump sum.


 
6

--------------------------------------------------------------------------------

 


A Participant may modify his distribution election by submitting a completed and
executed form approved by the Administrative Committee for such purposes in
which the Participant may elect to change the form of distribution and/or select
a new Fixed Distribution Date; provided, however, that such modified
distribution election will not be given effect unless it is provided to the
Administrative Committee at least twelve months before the first distribution
becomes payable to the Participant, such election is not given effect for at
least twelve months after receipt by the Administrative Committee and the newly
elected distribution date is at least five years after the originally elected
distribution date.  Notwithstanding the foregoing to the contrary, to the extent
permitted by the transitional guidance issued under Code Section 409A, a
Participant may modify his distribution election in accordance with the policies
and procedures established by the Administrative Committee.  For example, in
2007, in accordance with the transitional guidance issued by the Internal
Revenue Service, the Administrative Committee permitted Participants to make a
new distribution election for amounts deferred with respect to the 2005, 2006
and 2007 Plan Years.


3.03        Company Contributions.  As soon as practicable after the end of each
Plan Year or in the event of a Change in Control, immediately prior to such
Change in Control, the Company shall credit to each Participant’s Account such
amount as may be determined by the Chief Executive Officer of the Company as a
Company Contribution.  All such amounts credited to the Participants’ Accounts
shall remain obligations of the Company to the Participants and shall be
reflected on the Company’s books by separate accounting entries.


The provisions of this Section 3.03 may not be amended after the date of a
Change in Control without written consent of a majority in both number and
interest of the Participants in this Plan, other than with respect to those
Participants who were (i) neither employed by the Company or an Affiliate as of
the date of the Change in Control and (ii) not receiving nor eligible to
commence receiving benefits under the Plan as of the date of the Change in
Control, both immediately prior to the Change in Control and at the date of such
amendment.


ARTICLE IV


ACCOUNTS AND INVESTMENTS


4.01        Deferred Compensation Accounts.  Participant Deferrals shall be
credited to the Participant’s Account as of the Valuation Date(s) coincident
with or next following the date(s) on which, but for the Participant’s Deferral
Election, such amounts would have been payable to the Participant.  The amount
in a Participant’s Account shall also be adjusted as of each Valuation Date to
reflect hypothetical investment earnings (or losses) equal to the actual net
investment earnings or losses reported by a registered securities broker/dealer
engaged by the Administrative Committee in its sole discretion with respect to a
separate portfolio of securities held in a brokerage account established by the
company.  A Participant may, subject to the Investment Policy and such other
rules and procedures as may be established by the Administrative Committee,
direct the broker/dealer as to the acquisition or disposition of securities held
in such brokerage account.


 
7

--------------------------------------------------------------------------------

 


4.02        Adjustment of Accounts.  As of the Valuation Date coincident with or
immediately preceding the last day of each calendar month, the Account of each
Participant shall be adjusted to reflect (a) the hypothetical net investment
earnings (or losses) described in Section 4.01, (b) costs or expenses directly
associated with the buying or selling of securities for the benefit of the
Participant, and (c) Participant Deferrals and any Company Contributions to, and
distributions from, such Account, in each case since the Valuation Date
coincident with of immediately preceding the last day of the preceding calendar
month.


4.03        Investment of Accounts.  The Administrative Committee will not
monitor Participants’ investment instructions, but it may exercise its authority
to require a Participant to liquidate an investment if it determines, in its
sole discretion, that the investment is inconsistent with (i) the Investment
Policy, (ii) any other term or provision of the Plan or (iii) any term or
provision of the Company’s agreement with the broker/dealer maintaining such
brokerage account.


ARTICLE V


DISTRIBUTION OF BENEFITS


5.01        Distributions.  Distributions from a Participant’s Account shall
commence on the first to occur of the (i) Final Distribution Date or (ii) Fixed
Distribution Date, if any, selected by the Participant in his distribution
election form.


(a)        Final Distribution Date.  Upon a Participant’s Final Distribution
Date, the Participant (or the Participant’s Beneficiary if the Participant is
deceased) shall be paid the Participant’s entire Account balance as of the
Valuation Date coinciding with or next following the Final Distribution Date,
adjusted for any hypothetical investment earnings (or losses) and reduced by any
required tax withholding in a single lump sum payment.  However, a Participant
who elected, in accordance with rules and procedures established by the
Administrative Committee, to be paid his or her Account balance in annual
installments over a period of 5, 10 or 15 years shall be paid in installments
but only if, as of the Final Distribution Date, the Participant’s Account
balance under this Plan exceeds $150,000.  The amount of each annual installment
shall be determined by dividing a Participant’s Account balance on November 15
of the prior year by the number of installments remaining.  For example, if a
Participant elects to commence 15 installments in 2008, the Participant’s
November 15, 2007 Account balance will be divided by 15 and the Participant
shall receive a distribution of such amount.  Notwithstanding the foregoing to
the contrary, a Participant’s final installment payment shall equal the entire
Account balance as of the date the final distribution is made.  Payment of the
Participant’s Account shall commence as soon as practicable following the Final
Distribution Date but no later than December 31 of the year in which the Final
Distribution Date occurs or, if later, the date which is 2-1/2 months following
the Final Distribution Date.


(b)        Fixed Distribution Date.  In the event the Participant selected a
Fixed Distribution Date which occurs before his or her Final Distribution Date,
the Participant’s entire Account balance as of the Valuation Date coinciding
with or next following the Fixed Distribution Date, adjusted for any
hypothetical investment earnings (or losses) and any required tax withholding
shall be paid in a single lump sum payment.  However, a Participant who elected,
in accordance with rules and procedures established by the Administrative
Committee, to be paid his or her Account balance in annual installments over a
period of 5, 10 or 15 years shall be paid in installments but only if, as of the
Fixed Distribution Date, the Participant’s Account balance under this Plan
exceeds $150,000.  The amount of each annual installment shall be determined by
dividing the Participant’s Account balance on November 15 of the prior year by
the number of installments remaining.  Notwithstanding the foregoing to the
contrary, a Participant’s final installment payment shall equal the entire
Account balance on the date the final distribution is made.  Payment of the
Participant’s Account shall commence as soon as practicable after the Valuation
Date coinciding with or next following the Fixed Distribution Date but no later
than December 31 of the year in which the Fixed Distribution Date occurs or, if
later, the date which is 2½ months following the Fixed Distribution Date.


 
8

--------------------------------------------------------------------------------

 


(c)        Post-Distribution Deferrals.  In the event a Participant remains
eligible, or again becomes eligible to make deferrals to the Plan following a
distribution (or the commencement of a distribution) of his or her Account
balance in accordance with Sections 5.01(a) or (b), above Participant Deferrals
and Company Contributions made after such distribution begins shall be credited
to a new Subaccount.  The distribution of the portion of the Participant’s new
Subaccount that is attributable to any Participant Deferrals, Company
Contributions or earnings thereon that are made in the same Plan Year that the
initial distribution from the Participant’s Account began shall be governed by
the Participant’s original distribution election.  However, the portion of the
Participant’s Subaccount that is attributable to any Participant Deferrals,
Company Contributions or earnings thereof that are made in any Plan Year
subsequent to the year the initial distribution began will be governed by the
default described in Section 3.02 unless the Participant makes a new
distribution election executed in accordance with Section 3.02.


5.02        Delayed Distribution to Key Employees.  Notwithstanding any other
provision in this Article V, the payment of the Account of a Participant who is
eligible to receive a distribution pursuant to Section 5.01(a) above due to a
Separation from Service and who is a Key Employee at the time of such Separation
from Service will be delayed for a minimum of six months.  Any payment that
otherwise would have been made pursuant to Section 5.01(a) during such six month
period, adjusted for investment experience, will be made in one lump sum payment
no later than the last day of the seventh month from the date of the
Participant’s Separation from Service.  After the lump sum catch-up payment has
been made any remaining installment payments shall be paid in accordance with
their normal schedule.  The determination of which Participants are Key
Employees will be made by the Administrative Committee on an annual basis in
accordance with Section 1.18 of the Plan.  (A Participant whose Separation from
Service is due solely to his or her death will not be subject to the delay in
distribution otherwise required by this Section 5.02.)


5.03        Distributions due to an Unforeseeable Emergency.  In the event of a
Participant’s Unforeseeable Emergency, and upon application by such Participant,
the Administrative Committee may determine in its sole discretion that payment
of all, or part, of the Participant’s Account will be made in one lump sum
payment no later than sixty business days following the date on which the
distribution is approved by the Administrative Committee.  Payments due to a
Participant’s Unforeseeable Emergency will be permitted only to the extent
reasonably required to satisfy the Participant’s need.  The minimum amount of a
distribution due to a Participant’s Unforeseeable Emergency will be $10,000.


5.04        Distributions Pursuant to a Qualified Domestic Relations Order.
Notwithstanding any other provision of this Article V, upon receipt of a
qualified domestic relations order (as defined in Code Section 414(p)(1)(B)),
the Participant’s Account shall be divided into two Subaccounts in accordance
with the requirements of such qualified domestic relations order.  The portion
of the Subaccount which is payable to the “Alternate Payee” (as defined below)
pursuant to such qualified domestic relations order shall be distributed to the
Alternate Payee at the same time and in the same form as the Participant’s
Account is distributed.  Further, any limitation or condition imposed by the
Plan upon a Participant or his rights hereunder shall, unless expressly
indicated otherwise, also serve to limit or condition the rights of an Alternate
Payee of the Participant's Account(s). “Alternate Payee” shall mean any
individual awarded a portion of a Participant’s benefits under the Plan pursuant
to a qualified domestic relations order.  The Alternate Payee shall be treated
as a Participant for purposes of making investment instructions with regard to
the Subaccount.


 
9

--------------------------------------------------------------------------------

 


ARTICLE VI


PLAN ADMINISTRATION


6.01        Administration of Plan.  The Company shall have the sole
responsibility for making contributions to the Plan, if any, and shall have the
sole authority to amend or terminate, in whole or in part, this Plan at any
time. The Administrative Committee shall have the sole responsibility for the
administration of the Plan.  The Company does not guarantee to any Participant
in any manner the effect under any tax law or Federal or state statute of the
Participant’s participation in this Plan.


6.02        Claims Procedure.


(a)        Informal Resolution of Questions.  Any Participant or Beneficiary who
has questions or concerns about his benefits under the Plan is encouraged to
communicate with the Administrative Committee.  If this discussion does not give
the Participant or Beneficiary satisfactory results, a formal claim for benefits
may be made in accordance with the procedures of this Section 6.02.


(b)        Formal Benefits Claim – Review by Administrative Committee.  A
Participant or Beneficiary may make a written request for review of any matter
concerning his benefits under this Plan.  The claim must be addressed to the
Administrative Committee, 2005 Deferred Compensation Plan, Essex Portfolio, L.
P., 925 E. Meadow Drive, Palo Alto, California 94303.  The Administrative
Committee shall decide the action to be taken with respect to any such request
and may require additional information if necessary to process the request.  The
Administrative Committee shall review the request and shall issue its decision,
in writing, no later than 90 days after the date the request is received, unless
the circumstances require an extension of time.  If such an extension is
required, written notice of the extension shall be furnished to the person
making the request within the initial 90-day period, and the notice shall state
the circumstances requiring the extension and the date by which the
Administrative Committee expects to reach a decision on the request.  In no
event shall the extension exceed a period of 90 days from the end of the initial
period.


(c)        Notice of Denied Request.  If the Administrative Committee denies a
request in whole or in part, it shall provide the person making the request with
written notice of the denial within the period specified in Section 6.02(b)
above.  The notice shall be written in language calculated to be understood by
the claimant, and shall include (i) the specific reason for the denial, (ii)
specific reference to pertinent Plan provisions upon which the denial is based,
(iii) a description of any additional material or information which may be
needed to clarify or perfect the request, with an explanation of why such
information is required, and (iv) an explanation of the Plan’s appeal procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on appeal.


 
10

--------------------------------------------------------------------------------

 


(d)        Appeal to Administrative Committee.

 
 (1)        A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Administrative Committee within 60 days of receipt of the
denial.  The appeal must be addressed to:  Administrative Committee,
Administrative Committee, 2005 Deferred Compensation Plan, Essex Portfolio, L.
P., 925 E. Meadow Drive, Palo Alto, California 94303.  The appellant and/or his
authorized representative shall be permitted to submit written comments,
documents, records and other information relating to the claim for
benefits.  Upon request and free of charge, the applicant should be provided
reasonable access to and copies of, all documents, records or other information
relevant to the appellant’s claim.


 (2)        The Administrative Committee’s review shall take into account all
comments, documents, records and other information submitted by the appellant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The Administrative
Committee shall not be restricted in its review to those provisions of the Plan
cited in the original denial of the claim.


 (3)        The Administrative Committee shall issue a written decision within a
reasonable period of time but not later than 60 days after receipt of the
appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than 120 days after receipt of an appeal.  If such an
extension is required, written notice shall be furnished to the appellant within
the initial 60-day period.  This notice shall state the circumstances requiring
the extension and the date by which the Administrative Committee expects to
reach a decision on the appeal.


 (4)        If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant.  Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based.  The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits.  The notice shall also include a statement of the appellant’s
right to bring an action under Section 502(a) of ERISA.


 (5)        The decision of the Administrative Committee on the appeal shall be
made in the sole and exclusive discretion of the Administrative Committee.  The
Administrative Committee has been given the maximum discretion available under
law to interpret the Plan’s provisions, to make factual determinations regarding
claims or entitlement to benefits, and otherwise to operate and administer the
Plan.  It is the intent of the Company in adopting and maintaining the Plan that
those interpretations and determinations be given binding and conclusive effect.


(e)        Exhaustion of Remedies.  No legal or equitable action for benefits
under the Plan shall be brought unless and until the claimant has submitted a
written claim for benefits in accordance with Section 6.02(b) above, has been
notified that the claim is denied in accordance with Section 6.02(c) above, has
filed a written request for a review of the claim in accordance with Section
6.02(d) above, and has been notified in writing that the Administrative
Committee  has affirmed the denial of the claim in accordance with Section
6.02(d) above; provided, however, that an action for benefits may be brought
after the Administrative Committee has failed to act on the claim within the
time prescribed in Section 6.02(b) and Section 6.02(d), respectively.


 
11

--------------------------------------------------------------------------------

 


6.03        Powers and Duties of the Administrative Committee.  The
Administrative Committee shall have such duties and powers as may be necessary
to discharge its duties hereunder, including, but not by any way of
limitation, the following:


 
(a)
to construe and interpret the Plan and its interpretation thereof in good faith
will be final and conclusive on all persons claiming benefits under the Plan;



 
(b)
to decide all questions of eligibility and determine the amount, manner and time
of payment of any benefits hereunder;



 
(c)
to administer the claims and review procedures specified in Section 6.02;



 
(d)
to prescribe procedures to be followed by Participants in filing deferral and
distribution elections or revocations thereof;



 
(e)
to prepare and distribute, in such manner as the Administrative Committee
determines to be appropriate, information explaining the Plan;



 
(f)
to receive from the Company, its Affiliates and from Participants such
information as shall be necessary for the proper administration of the Plan;



 
(g)
to furnish the Company, upon request, such reports with respect to the
administration of the Plan as are reasonable and appropriate;



 
(h)
to receive, review and keep on file (as it deems convenient and proper) reports
of benefit payments by the Company and reports of disbursements for expenses
directed by the Administrative Committee; and



 
(i)
to appoint individuals to assist in the administration of the Plan and any other
agents it deems advisable, including legal counsel.



The Administrative Committee shall have no power to add to, subtract from or
modify any of the terms of the Plan, or to change or add to any benefits
provided by the Plan, or to waive or fail to apply any requirements of
eligibility for a benefit under the Plan.


6.04        Rules, Procedures and Decisions.  The Administrative Committee may
adopt such rules and procedures as it deems necessary, desirable or
appropriate.  All rules, procedures and decisions of the Administrative
Committee shall be uniformly and consistently applied to all Participants in
similar circumstances.  When making a determination or calculation, the
Administrative Committee shall be entitled to rely upon information furnished by
a Participant, the Company or the legal counsel of the Company.


6.05        Authorization of Benefit Payments.  The Company shall issue
directions to the Administrative Committee concerning all benefits that are to
be paid pursuant to the provisions of the Plan.


6.06        Indemnification of Administrative Committee.  The Administrative
Committee and its members shall be indemnified by the Company against any and
all liabilities arising by reason of any act or failure to act made in good
faith pursuant to the provisions of the Plan, including expenses reasonably
incurred in the defense of any claim relating thereto.


 
12

--------------------------------------------------------------------------------

 


ARTICLE VII


MISCELLANEOUS


7.01        No Right to Employment, etc.  Neither the creation of this Plan nor
anything contained herein shall be construed as giving any Participant hereunder
nor other employees of the Company or any Affiliate any right to remain in the
employ of the Company or any Affiliate.


7.02        Successors and Assigns. All rights and obligations of this Plan
shall inure to, and be binding upon the successors and assigns of the Company.


7.03        Inalienability.  Except so far as may be contrary to the laws of any
state having jurisdiction in the premises and for transfers made pursuant to a
qualified domestic relations order, as defined in Code Section 414(p), a
Participant or Beneficiary shall have no right to assign, transfer, hypothecate,
encumber, commute or anticipate his or her interest in any payments under this
Plan and such payments shall not in any way be subject to any legal process to
levy upon or attach the same for payment of any claim against any Participant or
Beneficiary.


7.04        Incompetency.  If any Participant or Beneficiary is, in the opinion
of the Administrative Committee, legally incapable of giving a valid receipt and
discharge for any payment, the Administrative Committee may, at its option,
direct that such payment or any part thereof by made to such person or persons
who in the opinion of the Administrative Committee are caring for and supporting
such Participant or Beneficiary, unless it has received due notice of claim from
a duly appointed guardian or conservator of the estate of the Participant or
Beneficiary.  A payment so made will be a complete discharge of the obligations
under this Plan to the extent of and as to that payment, and neither the
Administrative Committee nor the Company will have any obligation regarding the
application of the payment.


7.05        Unfunded Plan.  The rights and interests of a Participant with
respect to the balance in the Participant’s Account shall be solely those of a
general creditor of the Company. It is intended that the Plan shall be unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees.  The Company may
establish a trust for the purposes of holding contributions made under the Plan.
Any trust shall be a grantor trust within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Code. Notwithstanding any provision
in this Plan, any brokerage account established pursuant to Section 4.01, shall
remain the property of the Company and shall be subject to the claims of the
Company’s unsecured creditors. No Participant or beneficiary of a Participant
shall have any claim of priority over any other creditor of the Company, or any
security interest or other rights superior to the rights of a general creditor
of the Company with respect to such brokerage accounts or any other asset of the
Company.


7.06        Controlling Law.  To the extent not preempted by the laws of the
United States of America, the laws of the State of California shall be the
controlling state laws in all matters relating to this Plan.


7.07        Severability.  If any provisions of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, but this Plan shall be construed and enforced as
if the illegal and invalid provisions never had been included herein.


 
13

--------------------------------------------------------------------------------

 


7.08        Gender and Number.  Whenever the context requires or permits, the
gender and number of words shall be interchangeable.


7.09        Expenses.  The Company shall pay the expenses of administering the
Plan. Notwithstanding the foregoing, the Company shall not be responsible for
paying the costs or expenses directly associated with buying or selling
securities.


ARTICLE VIII


AMENDMENT AND TERMINATION


8.01        Amendment to Conform to Law.  The Company may by amendment make such
changes in, additions to, and substitutions in the provisions of this Plan, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purposes of conforming this Plan to any present or future law relating to plans
of this or a similar nature, and to the administrative regulations and rulings
promulgated thereunder.  Notwithstanding any provision of the Plan to the
contrary, the Company reserves the right to the extent the Company deems
necessary or advisable in its sole discretion to unilaterally amend or modify
this Plan as may be necessary to permit the benefits provided under the Plan to
qualify for exemption from or to comply with Code Section 409A; provided,
however, that the Company makes no representation that the benefits provided
under this  Plan will be exempt from or comply with Code Section 409A and makes
no undertaking to preclude Code Section 409A from applying to the benefits
provided under the Plan.


8.02        Other Amendments and Termination.  The Company may amend or
terminate this Plan at any time, without the consent of any Participant or
Beneficiary.  Except as may be required to comply with Code Section 409A, this
Plan shall not be amended or terminated so as to reduce or cancel the benefits
which have accrued to a Participant or Beneficiary before (i) the date of
adoption of the amendment or termination or, if later, (ii) the effective date
thereof, and in the event of such amendment or termination, any such accrued
benefit hereunder shall not be reduced or canceled.


8.03        Manner and Form of Amendment or Termination.  Any amendment or
termination of this Plan by the Company shall be approved by the Chief Executive
Officer of the Company in his or her sole discretion or by any other officer of
the Company duly authorized by the Board. Certification of any amendment or
termination of this Plan shall be finished to the Administrative Committee by
the Company.


 
14

--------------------------------------------------------------------------------

 


8.04        Notice of Amendment or Termination.  The Administrative Committee
shall notify Participants or Beneficiaries who are affected by any amendment or
termination of this Plan within a reasonable time thereof.


IN WITNESS WHEREOF, the undersigned has affixed his/her signature this 2nd day
of December, 2008.



 
ESSEX PORTFOLIO, L.P.
             
By:
/s/ Michael T. Dance
             
Its:
Executive Vice President and
   
Chief Financial Officer



 
15

--------------------------------------------------------------------------------

 


EXHIBIT A


Eligible Employees – 2008


Eligible Employees – 2007


Eligible Employees – 2006


Eligible Employees – 2005


 
Names have been omitted but will be provided to the SEC upon request.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


ESSEX PORTFOLIO, L.P

INVESTMENT POLICY STATEMENT

Dated as of January 1, 2005 and amended as of January 1, 2009


This statement of Investment Policy (the Investment Policy) outlines the
requirements and restrictions for the investment of funds that are held in the
Essex Portfolio, L.P. 2005 Deferred Compensation Plan (the “Plan”) on behalf of
selected executives that have been authorized to participate in the Plan
(“Participating Executive”).


Each Participating Executive will have discretion to direct the investment of
vested funds as outlined in Plan documents.  The Company encourages
Participating Executives to seek appropriate investment counsel and to develop a
diversified portfolio consistent with prudent investment management
practices.  The Company will not actively review your account, recommend
investments or portfolio allocations, or otherwise assist in the management of
the funds invested in the deferred compensation plans.  The responsibility for
the investment selection and management of such accounts will be borne by the
Executives.


BROAD RANGE OF INVESTMENTS.


All purchases of investment securities will be recommended by the Participating
Executive for inclusion in an account established on his or her behalf and must
be investments designated as “Approved Investments” (as set forth below) and
investments in debt instruments created or guaranteed by the U.S.
Government.  Dispositions of securities may be completed in the Participating
Executive’s sole discretion.


The following types of investments are consistent with this Investment Policy.


APPROVED INVESTMENTS


Equities:


 
·
Common Stocks listed on a recognized exchange

 
·
Preferred Stocks listed on a recognized exchange

 
·
Convertible Securities including Debentures

 
·
American Depository Receipts (ADRs) of Foreign Companies

 
·
Mutual funds actively traded in the United States

 
·
Exchange traded funds

 
·
Closed end funds



Fixed Income Investments:
 
 
·
U.S. Government and Agency Securities (notes and bonds)

 
·
Commercial Paper (rated Al or better)

 
·
Corporate Bonds (rated BBB- or better)









Notwithstanding the foregoing, the following investments or transactions are
prohibited:


PROHIBITED TRANSACTIONS.


 
·
Purchase of derivative securities, including commodities, futures options and
securities with embedded options (however, writing fully covered call options
are acceptable).



 
 

--------------------------------------------------------------------------------

 


 
·
Purchase of restricted securities



 
·
Purchase of securities issued by Essex Property Trust, Inc. or affiliates



 
·
Purchase of foreign securities other than those listed on the New York Stock
Exchange



 
·
Purchase of tax-exempt securities



 
·
Purchase of securities that, in the sole discretion of the Administrative
Committee, are determined to be illiquid



 
·
Purchasing of securities on margin



 
·
Borrowing against held securities



 
·
Selling securities short



 
·
Purchasing shares or interests in limited partnerships



 
·
Investments in, or extensions of credit to, corporations, trades or businesses
owned or operated by the Participating Executive or by his/her spouse, lineal
ascendants or lineal descendants or by any person related by marriage to such
persons (“family members”)



 
·
Any purchase, sale or exchange of assets held in the account with the
Participating Executive or his/her family members



 
·
Any loans or other extension of credit to the Participating Executive or any
corporation, trade or business in which he/she, or any family member, has a more
than a 5% equity interest



 
·
Investments which are contractually prohibited in loan agreements or contracts
involving Essex Property Trust, Inc. or its affiliates



INVESTMENT GUIDELINES.


The following are guidelines for the Participating Executive to consider in
managing his/her account.  These are, however, only guidelines, and the
Participating Executive will generally have the flexibility to manage
investments to conform to his/her individual circumstances.  The guidelines are
provided for his/her convenience and information and are intended merely as
illustrative guidance regarding the type of investments that are consistent with
the Investment Policy.  They are not a substitute for the independent judgment
and acumen of the Participating Executive and his/her investment advisor.  The
Company is not responsible for monitoring or suggesting appropriate investment
strategies; that responsibility is borne solely by the Participating Executive.
 
1.             Stocks.


a.             Diversification: The equity portfolio should be well-diversified
to avoid undue exposure to any single economic sector, industry group, or
individual security.


b.            Quality and Marketability.  Common and Convertible preferred
stocks should be of good quality and listed on either the New York or American
Stock Exchange or traded in the over-the-counter market with the requirement
that such stocks have adequate market liquidity relative to the size of the
investment.  Holdings should generally meet a minimum total capitalization
requirement of $750 million with adequate liquidity. Preferred stocks should be
rated investment grade or “Baa3” or better by Moody’s Preferred Stock Ratings
(“Moody’s”) or “BBB-“ or better by Standard & Poors.
 
 
 

--------------------------------------------------------------------------------

 
 
c.            Concentration by Issuer.
 
i.         No more than 5% of total equity Fund assets shall be invested in the
securities of any one issuing corporation.


ii.        No more than 10 of the market value of total equity Fund assets
should be invested in any one industry at the time of purchase.


iii.       Investments in any corporation should be less than 5% of the
outstanding shares of the corporation.


2.             Fixed Income Investments.


a.            Quality.  Marketable bonds at the time of purchase must be rated
“Baa3” or “BBB-” or better, by either Standard & Poors or Moody’s, as
applicable.


b.            Concentration Issuer.


i.         No limitations are placed on investments in U.S. Government
guaranteed obligations (including fully guaranteed Federal agencies).


ii.        Investments in any one issuer (excluding obligations of the U.S.
Government either direct or implied) shall not exceed 5% of total fixed income
Fund assets based on market value.


iii.       Issues should be at least $100 million par value.


iv.       Fixed income holdings for the Fund should not represent more than 5%
of the total issue.


c.            Maturity:  The investments should have an average maturity of not
longer than twenty years at any time, and maturities should be staggered.


d.            Premium.  The premium paid for any Fixed Income security over par
should not exceed one percent (1%) of the par value.


3.             Cash and Equivalents.


The investment manager may invest in commercial paper, repurchase agreements,
Treasury bills, Certificate of Deposits and money market funds providing all
such assets must represent maturities of one year or less.


4.             Commercial Paper.


a.            Quality. Must have a rating or not less than AI by Standard &
Poors or P1 by Moody’s.

 
 

--------------------------------------------------------------------------------

 

b.            Concentration by Issuer. Investment in any one issuer shall not
exceed 5% total Fund assets at the time of purchase.


5.             Certificates of Deposit. Must be either (a) insured by and within
the limits of insurance provided by the FDIC or (b) represent the obligations of
a banking institution with at least A by Standard & Poors or comparable rating
of Moody’s.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


PLAN INFORMATION


Name of Plan:
Essex Portfolio, L.P. 2005 Deferred Compensation Plan



Type of Plan:
Nonqualified Deferred Compensation Plan



Name, Address and
Phone Number of
Plan Administrator:
Administrative Committee of

Essex Portfolio, L.P. 2005 Deferred Compensation Plan
c/o Suzanne Golden
925 E. Meadow Drive
Palo Alto, CA 94303
Phone: (650) 849-1663


Agent for Service
of Legal Process
Administrative Committee of

Essex Portfolio, L.P. 2005 Deferred Compensation Plan
c/o Suzanne Golden
925 E. Meadow Drive
Palo Alto, CA 94303
Phone: (650) 849-1663


Funding:
All benefits are paid from the general assets of Essex Portfolio, L.P.



 
 

--------------------------------------------------------------------------------

 


ERISA INFORMATION AND RIGHTS


Information Provided Under ERISA.  The name of the Plan is the Essex Portfolio,
L.P. 2005 Deferred Compensation Plan.  The Plan is an unfunded, nonqualified
deferred compensation plan, maintained on a calendar year basis.  The
Administrative Committee named in the Plan is the Plan Administrator and agent
for service of legal process. Essex Portfolio, L.P., a California limited
partnership (the “Company”) is the sponsor of the Plan.  The Company bears the
costs of all benefits under the Plan, which is paid from general assets of the
Company and which remain subject to the claims of creditors of the Company until
distributed to participants in accordance with the terms of the Plan.  The
Company’s address, telephone number, and employer identification number are as
follows:


925 E. Meadow Drive
Palo Alto, CA 94303
Phone Number: (650)-494-3700


Employer Identification No.: 77-0369575


Statement of ERISA Rights. A Participant in the Plan is entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(“ERISA”). ERISA provides that all Plan Participants shall be entitled to
examine, without charge, at the Plan Administrator’s office all Plan
documents.  Copies of these documents and other Plan information may also be
obtained upon written request to the Plan Administrator.  A reasonable charge
may be made for copies.


In addition to creating rights for Plan Participants, ERISA imposes duties upon
people who are responsible for the operation of this Plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest you and other Plan Participants and
beneficiaries.  No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining benefits or exercising your rights under ERISA.  If your claim for
benefits is denied whole or in part, you have a right to know why this was done,
to obtain copies of documents relating to the decision without charge and to
appeal any denial, all within certain time schedules.


Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of the Plan documents or the latest annual
report from the Plan Administrator and do not receive the materials within 30
days, you may file a suit in federal court. In such a case, the court may
require the Plan Administrator to provide materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.  If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in
state or federal court.  In addition, if you disagree with the Plan’s decision,
or lack thereof, concerning the qualified status of a domestic relations order,
you may file suit in federal court.  If you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in federal court.  The court will decide who should
pay court costs and legal fees.  If you are successful, the court may order the
person you have sued to pay these costs and fees.  If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.


If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest Office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.
 
 

--------------------------------------------------------------------------------